The Honorable E. Ray Stalnaker State Representative 11714 Arch Street Pike Little Rock, Arkansas 72206-4620
Dear Representative Stalnaker:
This official Attorney General opinion is rendered in response to certain questions you have raised concerning the County and Regional Industrial Development Corporation Act.
You have asked:
  (1) Could a "region" (as that term is defined in A.C.A. § 15-4-1202(8)) be more than three counties?
  (2) Do all the counties in a "region" have to join by county line abutment?
  (3) Could a "region" be an entire area of the state, such as a congressional district?
RESPONSE
Question 1 — Could a "region" (as that term is defined in A.C.A. §15-4-1202(8)) be more than three counties?
It is my opinion that a "region" (as that term is defined in A.C.A. §15-4-1202(8)) can be more than three counties. The language of the statute is unambiguous and should be interpreted just as it reads. Ark.Dept. of Human Serv. v. Wilson, 323 Ark. 151, 913 S.W.2d 783 (1996). It states:
15-4-1202. Definitions.
  As used in this subchapter, unless the context clearly requires otherwise:
  (8) "Region" means any compact area comprised of three (3) or more
contiguous counties within the State of Arkansas.
A.C.A. § 15-4-1202(8) (emphasis added).
Question 2 — Do all the counties in a "region" have to join by countyline abutment?
It is unclear from the phrasing of your question whether you are asking if all counties in a region must share a county line with all other counties in the region, or if all counties in a region must touch at least one other county in the region.
Neither of these questions have been addressed by an Arkansas court in a published opinion. The issue is one that can be determined only through judicial interpretation or legislative clarification.
Pending such interpretation or clarification, it is my opinion that all the counties in a "region" do not have to share a common border with all other counties in the region. Rather, it is my opinion that each county in a region must touch at least one other county in the region.
I base this conclusion on the fact that although there are numerous locations in Arkansas where three counties all touch one another, there are relatively few locations in Arkansas in which more than three counties all touch one another. I do not believe that the legislature intended to limit the applicability of the "more than three" provision of the County and Regional Industrial Development Corporation Act to those few locations. Moreover, the factors that might lead to the benefits of forming a corporation under the Act could arise out of geographic characteristics that are unrelated to a four-way common border. Indeed, for this reason, an interpretation of the Act that limits its applicability in this manner could undermine the purposes of the act.
I therefore conclude that each county in a region must touch at least one other county in the region; they do not all have to touch one another.
Question 3 — Could a "region" be an entire area of the state, such as acongressional district?
It is my opinion, based upon the unambiguous language of the statute, that a "region" can be an entire area of the state, such as a congressional district, as long as it is made up of three or more contiguous counties. See A.C.A. § 15-4-1202(8). This is the only geographical requirement for regions that is stated in the Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh